DETAILED ACTION
This Office action is in response to the Amendment filed on 04 May 2022. Claims 1-7, 9-17, and 21-24 are pending in the application. Claim 24 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on 04 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10-13, and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al., US 2021/0082917, newly cited. 
With respect to independent claim 1, Park et al. disclose a method, comprising: 
providing a structure having a substrate 100, first and second channel layers CH1 over the substrate 100, as shown in Fig. 18, and first and second gate dielectric layers GI1 and GI3  over the first and the second channel layers CH1, respectively, see Fig. 18 and paragraphs [0018] and [0098];  
forming a first dipole pattern (not shown) over the first gate dielectric layer GI1, the first dipole pattern having a first dipole material (lanthanum) that is of a first conductivity type, see paragraphs [0099]-[0100];
forming a second dipole pattern (not shown) over the second gate dielectric layer GI3, the second dipole pattern having a second dipole material (aluminum) that is of a second conductivity type opposite to the first conductivity type, see paragraphs [0101]-[0102]; 
annealing the structure such that elements (lanthanum) of the first dipole pattern are driven into the first gate dielectric layer GI1 and elements (aluminum) of the second dipole pattern are driven into the second gate dielectric layer GI3, see paragraphs [0100]-[0102], and
after the annealing of the structure, forming a first work function layer WF1 over the first gate dielectric layer GI1 and a second work function layer WF2 over the second gate dielectric layer GI3, see Fig. 18 and paragraphs [0050], [0051], and [0106].  
Admittedly, Park et al. do not expressly disclose that the work function layers WF1 and WF2 are formed after the annealing of the structure. However, since neither the lanthanum oxide layer or the aluminum oxide layers are shown in Figs. 17C or 18, inherently, these layers have been removed prior to forming the work function layers WF1 and WF2. Hence, in the known method of Park et al., since it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2, inherently, the work function layers WF1 and WF2 are formed after the annealing of the structure. 
Alternately, it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2 in Fig. 18 or Park et al, therefore, it would have been obvious to the skilled artisan that the dipoles patterns would have been removed prior to forming the work function layers WF1 and WF2. Therefore, in light of the disclosure of Park et al., it would have been obvious to the skilled artisan that the work function layers WF1 and WF2 were formed after the annealing of the structure.
With respect to claim 9, as argued above, after the annealing of the structure and before the forming of the first work function metal layer WF1 and the second work function metal layer WF2, the first dipole pattern and the second dipole pattern would have been removed from the structure, since no intervening layers are shown between the gate dielectric layers GI1 and GI2 and the work function layers WF1 and WF2.
With respect to claim 10, Park et al. disclose a method, comprising: 
providing a structure having a substrate 100, first and second channel layers CH1 over the substrate 100, as shown in Fig. 18, and first and second gate dielectric layers GI1 and GI3  over the first and the second channel layers CH1, respectively, the first and the second gate dielectric layers GI1 and GI2 including a high-k dielectric material (see paragraph [0044]), see Fig. 18 and paragraphs [0018] and [0098];  
forming a first dipole pattern (not shown) over the first gate dielectric layer GI1, the first dipole pattern having an n-type dipole material (lanthanum), see paragraphs [0099]-[0100];
forming a second dipole pattern (not shown) over the second gate dielectric layer GI3, the second dipole pattern having a p-type dipole material (aluminum), see paragraphs [0101]-[0102]; 
annealing the structure such that elements (lanthanum) of the first dipole pattern are driven into the first gate dielectric layer GI1 and elements (aluminum) of the second dipole pattern are driven into the second gate dielectric layer GI3, see paragraphs [0100]-[0102], and
after the annealing of the structure, forming an n-type work function metal layer WF2 over the first gate dielectric layer GI1 and a p-type work function metal layer WF1 over the second gate dielectric layer GI3, see Fig. 18 and paragraphs [0050], [0051], and [0106].  
Admittedly, Park et al. do not expressly disclose that the work function layers WF1 and WF2 are formed after the annealing of the structure. However, since neither the lanthanum oxide layer or the aluminum oxide layers are shown in Figs. 17C or 18, inherently, these layers have been removed prior to forming the work function layers WF1 and WF2. Hence, in the known method of Park et al., since it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2, inherently, the work function layers WF1 and WF2 are formed after the annealing of the structure. 
Alternately, it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2 in Fig. 18 or Park et al, therefore, it would have been obvious to the skilled artisan that the dipoles patterns would have been removed prior to forming the work function layers WF1 and WF2. Therefore, in light of the disclosure of Park et al., it would have been obvious to the skilled artisan that the work function layers WF1 and WF2 were formed after the annealing of the structure.
With respect to claim 11, as argued above, the first and second dipole patterns would have been removed after the annealing of the structure and before the forming of the n-type work function metal layer WF2 and the p-type work function metal layer WF1, since no intervening layers are shown between the gate dielectric layers GI1 and GI2 and the work function layers WF1 and WF2.
With respect to claim 12, in the method of Park et al, the n-type dipole material includes lanthanum, yttrium, or strontium, see paragraph [0099].  
With respect to claim 13, in the method of Park et al., the p-type dipole material includes aluminum, titanium, niobium, or scandium, paragraph [0101].  
With respect to claim 24, Park et al. disclose the first channel layer CH1 is one layer of a first stacked channel of layers (AP1) and wherein the second channel layer CH1 is one layer of a second stacked channel of layers (AP1), see Fig. 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2021/0082917, newly cited, as applied to claims 1 and 10 above, further in view of Ji et al., US 2015/0129973, of record.
Park et al. is applied as above. Although Park et al. disclose first and second dipole patterns, Park et al. do not disclose how the first and second dipole patterns are formed. However, Ji et al., applied in the previous Office action, disclose a method of fabricating transistors using dipole patterns. With respect to claim 2, in the method of Ji et al., the forming of the first dipole pattern 26/27 includes: depositing a first dipole layer 26A over both the first and the second gate dielectric layers (Fig. 10C), the first dipole layer 26A having the first dipole material 27; forming an etch mask 29 that covers the first dipole layer 26 over the first gate dielectric layer 24 and 25 and exposes the first dipole layer over the second gate dielectric layer (see Fig. 10D and paragraph [0117]); etching the first dipole layer 26A through the etch mask 29 (see Fig. 10D and paragraph [0117]); and removing the etch mask 29, wherein a portion of the first dipole layer remaining over the first gate dielectric layer becomes the first dipole pattern 26 (see Fig. 10D and paragraph [0118]). In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the first dipole pattern in the known method of Park et al. could have been formed as in the method of Ji et al.
With respect to claim 3, Ji et al. disclose the forming of the second dipole pattern 30/31 includes: depositing a second dipole layer 30 over both the first dipole pattern 26/27 and the second gate dielectric layer 24 and 25 (see paragraph [0118]), the second dipole layer 30 having the second dipole material 31; 4Serial No.: 16/879,613Attorney Docket No. 24061.4133US01forming an gate etch mask (not shown) that covers the second dipole layer 30 over the second gate dielectric layer 24 and 25; etching the second dipole layer 30/31 through the gate etch mask; and removing the gate etch mask, wherein a first portion of the second dipole layer remaining over the second gate dielectric layer becomes the second dipole pattern 30/31, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. Although Ji et al. do not show the gate etch mask in Figs 10F and 10G, in light of the disclosure of Ji et al. and the resultant structure shown in Fig. 10G, it would have been obvious to the skilled artisan that the second dipole layer 30/31 would be etched using the gate etch mask and that the gate etch mask would subsequently be removed, see paragraphs [0124]-[0134]. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the second dipole pattern in the known method of Park et al. could have been formed as in the method of Ji et al.
With respect to claim 4, in the method of Ji et al., as shown in Fig. 10G, it would have been obvious to the skilled artisan that the gate etch mask exposes a second portion of the second dipole layer 30/31 over the first dipole pattern 26/27, and the etching of the second dipole layer through the gate etch mask removes the second portion of the second dipole layer 30/31, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the etch mask exposes a second portion of the second dipole layer over the first dipole pattern, and the etching of the second dipole layer through the etch mask removes the second portion of the second dipole layer in the known method of Park et al.
With respect to claim 5, in the method of Ji et al., as shown in Fig. 10G, the gate etch mask also covers a second portion of the second dipole layer 30/31 over the first dipole pattern 26/27, and the second portion of the second dipole layer 30/31 remains after the removing of the gate etch mask, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. Therefore, in light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the etch mask also covers a second portion of the second dipole layer over the first dipole pattern, and the second portion of the second dipole layer remains after the removing of the etch mask in the known method of Park et al.
With respect to claim 6, in the method of Park et al., the first conductivity type is n-type and the second conductivity type is p-type, see paragraphs [0099] and [0101].
With respect to claim 7, in the method of Ji et al., the first conductivity type is p-type and the second conductivity type is n-type, see paragraphs [0114]-p0115] and [0118]-[0119].  In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the conductivity types could have been reversed in the known method of Park et al., that is, the first conductivity type could have been p-type and the second conductivity type could have been n-type.  
With respect to claim 14, as shown in Figs. 10D and 10E of Ji et al., the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, see Figs. 10D and 10E.  In light of the method shown in Figs. 10D and 10E of Ji et al., it would have been obvious to the skilled artisan that the forming of the first dipole pattern 306N/307N (Fig. 5) could be performed after the forming of the second dipole pattern 308P/307P (Fig. 5) and includes forming a layer of the n-type dipole material 306N/307N (Fig. 5) over the second dipole pattern 308P/307P (Fig. 5). In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the forming of the first dipole pattern in the known method of Park et al. could have been formed after the forming of the second dipole pattern and could have included forming a layer of the n-type dipole material over the second dipole pattern.
With respect to claim 15, Ji et al. disclose that the layer of the n-type dipole material 30/31 remains over the second dipole pattern 26/27 during the annealing of the structure, see Figs. 10F-10H and paragraphs [0123]-[0139].  In light of the method shown in Figs. 10F and 10H of Ji et al. in which the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, it would have been obvious to the skilled artisan that the layer of the n-type dipole material 306N/307N (Fig. 5)  could remain over the second dipole pattern 308P/307P (Fig. 5) during the annealing of the structure. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the forming of the second dipole pattern in the known method of Park et al. could have been performed after the forming of the first dipole pattern and could have included forming a layer of the p- type dipole material over the first dipole pattern. 
With respect to claim 16, although Fig. 5 of Ji et al. shows a CMOSFET in which the N channel transistor 300N of FIG. 3 and the P channel transistor 300P of FIG. 4 are integrated., Ji et al. do not disclose that the forming of the second dipole pattern is performed after the forming of the first dipole pattern and includes forming a layer of the p-type dipole material over the first dipole pattern. However, in light of the method shown in Figs. 10F and 10H of Ji et al. in which the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, it would have been obvious to the skilled artisan that the sequence in which the dipole patterns are formed could have been reversed, that is, it would have been obvious to the skilled artisan that the forming of the second dipole pattern 308P/307N (Fig. 5) could be performed after the forming of the first dipole pattern 306N/307N (Fig. 5) and includes forming a layer of the p-type dipole material 307P over the first dipole pattern 306N/307N (Fig. 5). In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the forming of the second dipole pattern in the known method of Park et al. could have been performed after the forming of the first dipole pattern and could have included forming a layer of the p- type dipole material over the first dipole pattern.
With respect to claim 17, since it would have been obvious to the skilled artisan that the forming of the second dipole pattern 308P/307N (Fig. 5) could be performed after the forming of the first dipole pattern 306N/307N (Fig. 5) and includes forming a layer of the p-type dipole material 307P over the first dipole pattern 306N/307N (Fig. 5). , it would have been obvious to the skilled artisan that the layer of the p-type dipole material 307P could remain over the first dipole pattern 306N/307N (Fig. 5) during the annealing of the structure, see Figs. 10F-10H and paragraphs [0123]-[0139]. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the layer of the p-type dipole material could remain over the first dipole pattern during the annealing of the structure in the known method of Park et al.




Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al., US 2015/0129973, of record. 
With respect to claim 21, Ji et al. disclose a method, shown in Figs. 3, 4, and 5, comprising: 
providing a structure having a substrate 301, first and second channel layers over the substrate (PMOS and NMOS regions divided by isolation region 315, as shown in Fig. 5), and first and second gate dielectric layers 305N and 305P including a high-k dielectric material, see Figs. 3, 4, and 5 and paragraphs [0048]-[0052] and [0060]-[0064]; 
forming a first dipole pattern 306N/307N (Fig. 5) over the first gate dielectric layer 305N, the first dipole pattern having an n-type dipole material, see Figs. 3 and 5 and paragraph [0053];
forming a second dipole pattern 308P/307P (Fig. 5) over the second gate dielectric layer 305P, the second dipole pattern having a p-type dipole material 307P, see Fig. 4 and 5 and paragraphs [0065]-[0067]; and
annealing the structure such that elements 307N of the first dipole pattern 306N/307N (Fig. 5) are driven into the first gate dielectric layer 305N and elements 307P of the second dipole pattern 308P/307P (Fig. 5) are driven into the second gate dielectric layer 305P, see Fig. 5 and paragraphs [0058] and [0071]. Ji et al. fail to disclose removing the first dipole pattern 306N/307N (Fig. 5) and the second dipole pattern 308P/307P (Fig. 5) from the structure after the annealing of the structure.  However, since the annealing forms a first dipole-interface 313N by diffusion of lanthanum in the first gate dielectric layer 305N and a second dipole-interface 313P by diffusion of aluminum in the second gate dielectric layer 305P, it would have been obvious to the skilled artisan that the first and second dipole patterns could have been removed after the annealing step.
With respect to claim 22, Ji et al. teach to form an n-type work function metal layer 308N over the first gate dielectric layer 305N, see paragraph [0054].  However, since layer 308P is a p-type work function layer that comprises the aluminum, it would have been obvious to the skilled artisan that if layer 308P is removed after forming the second dipole-interface 313P by diffusion of aluminum in the second gate dielectric layer 305P, a p-type work function metal layer would have to be formed over the second gate dielectric layer 305P in order to overcome the Fermi level pinning and control the work function of the gate electrode (see paragraph [0006]).
With respect to claim 23, in the method of Ji et al., the n-type dipole material includes lanthanum, yttrium, or strontium, see paragraph [0053], and the p-type dipole material includes aluminum, titanium, niobium, or scandium, paragraphs [0065]-[0067].  

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 21-23, Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive. Applicant has argued that Ji fails to render obvious "removing the first dipole pattern and the second dipole pattern from the structure after the annealing of the structure." Applicant has argued that although the Office action alleges that since the annealing forms a first and second dipole interface by diffusion, "it would have been obvious to the skilled artisan that the first and second dipole patterns could have been removed after the annealing step", the Examiner has cited no art in making this inference. However, the newly-cited Park et al  reference (US 2021/0082917) clearly teaches that the dipole patterns can be removed after the annealing of the structure.
As noted in the previous Office action, admittedly, Ji et al. teach to retain the first and second dipole patterns as part of the gate stack. However, the skilled artisan would recognize that the first and second dipole patterns could either remain as part of the gate stack after the annealing step or could be removed after the annealing step. Since it is the annealing step that results in formation of the first and second dipole-interfaces in the first and second gate dielectrics, once the dipole-interfaces are formed, the dipole patterns could be removed. Therefore, it would have been obvious to the skilled artisan to try to remove the dipole patterns after the annealing step. It has been well established that an obvious-to-try rationale, that is, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is an acceptable rationale to support a conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
In rebuttal of this position, Applicant has argued that to support a conclusion that a claim would have been obvious under the obvious-to-try rationale, one must show that "a person of ordinary skill has good reason to pursue the known options within his or technical grasp." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) (emphasis added). Additionally, Applicant argues, "it is never appropriate to rely solely on "common knowledge" in the art without evidentiary support in the record, as the principal evidence upon which a rejection was based." MPEP 2144.03. However, the newly-cited reference to Park et al. (US 2021/0082917) clearly teaches that the dipole patterns can be removed after the annealing of the structure, thereby providing evidentiary support in the record for the Examiner’s position that it would have been obvious to the skilled artisan that the first and second dipole patterns could have been removed after the annealing step.
For these reasons, the rejection of claims 21-23 as obvious over Ji et al., US 2015/0129973, has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various method of fabricating semiconductor devices using dipole layers/patterns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822